DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Specification
4.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
5.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
6.         Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,212,614 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with obvious wording variations. Take an example of comparing claim 1 of the Application and claims 1 and 8 of the Patent1:
Application, Claim 1:
A method comprising, by one or more computing systems of a multi-hop wireless network:
accessing steady-state operational parameters for each of a plurality of network nodes of the multi-hop wireless network recorded during a period of steady-state operation;
identifying, from the plurality of network nodes, a plurality of first network nodes and a plurality of second network nodes, wherein each of the first network nodes is determined to need a planned reset, and wherein each of the second network nodes previously established one or more wireless connections with one or more of the first network nodes, respectively;
adjusting operational settings of each of the second network nodes to establish one or more temporary wireless connections between one or more pairs of second networks nodes, respectively;
resetting each of the first network nodes; and adjusting operational settings of each of the second network nodes based on the steady-state operational parameters 

A method comprising: 
by each of one or more network nodes of a multi-hop wireless network that are configured as initiators: 
receiving from a central controller of the multi-hop wireless network an address of a particular network node of the multi-hop wireless network that is configured as a 
responder, wherein each network node of the multi-hop wireless network comprises at least one array of beamforming antennae; 
using the address and by adjusting beamforming weights of the array of beamforming antennae of the initiator, transmitting a message to establish a wireless connection with the particular network node configured as a responder; and 
when the initiator does not receive a response from the particular responder within a predetermined amount of time, using a broadcast address and by adjusting beamforming weights of the array of beamforming antennae of the initiator, transmitting a message to 

Claim 8:
The method of claim 1, wherein the method is executed for at least a subset of the network nodes of the multi-hop wireless network after the subset has operated in steady state for a period of time and based on one or more operational parameter states of the network nodes in the subset during the period of time and statistics about the steady-state operation of the subset collected during the period of time.


Claims 2-20 of the Application are transparently found in claims 2-7 and 9-19 of the Patent1 with obvious word variations and are therefore rejected.

7.         Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,548,030 B2 (hereinafter “Patent2”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent2 with obvious wording variations. Take an example of comparing claim 1 of the Application and claims 1 and 14 of the Patent2:
Application, Claim 1:
A method comprising, by one or more computing systems of a multi-hop 
wireless network: 
accessing steady-state operational parameters for each of a plurality of 
identifying, from the plurality of network 
nodes, a plurality of first network nodes and a plurality of second network nodes, wherein each of the first network nodes is determined to need a planned reset, and wherein each of the second network nodes previously established one 
or more wireless connections with one or more of the first network nodes, 
respectively;  
adjusting operational settings of each of the second network nodes to establish one or more temporary wireless connections between one or more pairs of second networks nodes, respectively;  
resetting each of the first network nodes;  and 
adjusting operational settings of each of the second network nodes based on the steady-state operational parameters to reestablish the one or more previously established wireless connections with the first network nodes.

A method comprising, by one or more computing systems of a multi-hop 
wireless network: 
accessing operational parameters for network nodes of the multi-hop wireless 
parameters are based on operating data recorded during a period of steady-state 
operation of the multi-hop wireless network;  
identifying one or more responder nodes from the plurality of network nodes, wherein, for each identified responder node, one or more of the previously established wireless connections has been reset;  and 
adjusting one or more operational settings for each identified responder node based on the accessed operational parameters.

Claim 14:
The method of claim 13, further comprising, for each identified responder node and corresponding network node: reestablishing the previously established wireless connection.


Claims 2-20 of the Application are transparently found in claims 2-13 and 15-20 of the Patent1 with obvious word variations and are therefore rejected.

Conclusion
8.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

9.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2011/0149842 A1 to Cordeiro at [0017-0020], [0031-0033], [0063-0069];
US PGPub 2007/0191067 A1 to Nguyen et al. at [0029], [0080-0089], [0108], [0150-0155];
US PGPub 2013/0204114 A1 to Huang et al. at [0017-0018], [0030], [0039], [0045-0049], [0118], [0127-0131], [0195-0197], [0204-0216];
US PGPub 2019/0028803 A1 to Benattar at [0019-0020], [0035-0053], [0151], [0370-0379], [0389], [0422-0429]; and 
US PGPub 2016/0315672 A1 to Patwardhan at [0023], [0026], [0036], [0039], [0057].

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 13, 2021